1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     MARCUS WASHINGTON,                               Case No. 3:19-cv-00256-MMD-WGC

7                                  Petitioner,                       ORDER
             v.
8
      WARDEN WILLIAM GITTERE, et al.,
9
                               Respondents.
10

11          Respondents have filed an unopposed motion for extension of time (first request).

12   (ECF No. 76.) The Court finds good cause exists to grant the motion. It is therefore ordered

13   that the unopposed motion for extension of time (ECF No. 76) is granted. Respondents

14   will have up to and including August 23, 2021, to file an answer to the first amended

15   petition (ECF No. 16).

16          DATED THIS 29th Day of June 2021.

17

18
                                                 MIRANDA M. DU
19                                               CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
